Citation Nr: 1736089	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-21 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 0 percent prior to February 9, 2016, and in excess of 10 percent as of February 9, 2016, for mechanical low back pain.

3.  Entitlement to a rating in excess of 0 percent for a residual scar of an excised ganglion cyst of the left wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A February 2016 rating decision increased the rating for mechanical low back pain to 10 percent, effective February 9, 2016.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of ratings of the Veteran's back and wrist (in excess of 10 percent) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was noted to have some degree of bilateral hearing loss on his entrance into active duty service, but not hearing loss for VA purposes; there was a threshold shift during service and VA has not rebutted the presumption of soundness for bilateral hearing loss.

2.  The Veteran's cystectomy scar is not painful and does not cause any functional limitations.  

3.  For the entire appeal period, the Veteran's left wrist disability has at least resulted in painful motion.  




CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral hearing loss. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The criteria for a rating in excess of 0 percent for a residual scar of an excised ganglion cyst of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2016).

3.  Throughout the appeal period, the criteria are met for at least a 10 percent separate disability rating for a left wrist disability.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

A Veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (b) (2016). 

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that no hearing loss disability was noted in the Veteran's entrance examination, the presumption of soundness attached with regard to bilateral hearing loss.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).

The record reflects that, for VA purposes, the Veteran did not have hearing loss when he entered service.

At a May 1991 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
0
5
25

At a 1997 separation examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
10
5
5
0
30

The Board notes that the above audiometric findings show shifts in the Veteran's auditory accuracy between service entrance and service separation.

On the authorized audiological VA evaluation in March 2013, the Veteran's pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
30
LEFT
10
15
15
10
55

Speech recognition ability was 100 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On the authorized audiological VA evaluation in January 2016, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
40
LEFT
20
15
15
15
45

Speech recognition ability was 96 percent in the right ear and 98 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

In a March 2013 VA examination, the audiologist noted that the Veteran's hearing loss is not service related.  The rationale provided was that the Veteran entered service with a high frequency hearing loss.  The audiologist further noted there was no significant shift in hearing sensitivity on the separation examination.  The audiologist noted that research studies show hazardous noise exposure has an immediate effect on the hearing and does not have delayed onset, nor is it progressive or cumulative.  

The claim was subsequently remanded for further development.  The Board notes that in the June 2015 remand, it was indicated that the Veteran was presumed sound at service entrance for VA purposes.  Although the Veteran did test high at certain frequencies, the frequencies viewed for VA purposes do not indicate hearing loss.  As a result, it was noted that an opinion was required regarding service incurrence.  The June 2015 remand also noted that the Veteran was found to have experienced acoustic trauma in service.  

In a January 2016 VA examination, the audiologist opined that the Veteran's hearing loss is not service related.  The rationale provided was that the Veteran's hearing loss existed prior to service, and no significant threshold shifts were present in either ear from enlistment to separation, indicating no aggravation of pre-existing loss during active duty.  Beyond that, the audiologist highlights in the examination that the Veteran denied any reported military noise exposure from working on an aircraft carrier around jet engines.  The audiologist states that there is insufficient scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Since the January 2016 examination concluded the Veteran had a pre-existing condition, and provided an opinion based on this conclusion, the Board finds it to not be in compliance with the January 2015 remand and of little probative value.

The service medical records show a clear shift in the Veteran's hearing acuity during service.  The Veteran's assertions of hearing loss during and after service are consistent with the nature and conditions of his service.  The Board concedes in-service exposure to noise, and finds that the Veteran has provided credible statements of continuity of symptomatology.  Based on the lessened probative value given to the March 2013 and January 2016 audiologist examinations, the Board finds that the evidence for and against the claim is in equipoise.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Scar

The Veteran contends that he is not seeking a compensable rating for pain associated with a residual scar of an excised ganglion cyst, but that he does experience pain due to scar tissue in the joint where the cyst was removed.

Diagnostic Codes 7800-7805 were revised, effective for claims filed on and after October 23, 2008.  73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was received in September 2012; therefore, the revised rating criteria for scars are applicable.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a maximum 10 percent rating.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum rating of 10 percent. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

In a February 2016 examination, the Veteran reported that he has a scar on his left wrist from a ganglion cyst that was diagnosed and removed in 1996.  The Veteran reported that the cyst was the size of a golf ball, and since its removal he has experienced pain in the wrist.  The Veteran stated that the pain he is experiencing is not actually from the scar itself, but is pain in the joint felt when pressure is applied.  The examiner found that the scar on dorsum left wrist itself is not painful, but rather, if one pushes hard on the area, there is tenderness in the tissue underneath.  The examiner noted that the scar is not a superficial non-linear scar; the scar is 1 centimeter long and 1 centimeter wide; the scar is neither painful nor unstable, and the scar is not due to burns.

Diagnostic Code 7801 is not applicable here as the reported scar is not the result of a burn injury.  Diagnostic code 7802 is not applicable here because the scar is not a superficial non-linear scar. Under Diagnostic Code 7804 the Veteran would receive a 0 percent rating.  The reason behind this rating is due to the fact that the scar is neither painful nor unstable.

The Board finds that the evidence is against a finding that the ganglion scar is deep, unstable, causes limitation of motion, or covers an area of 144 square inches or greater.  Therefore, the preponderance of the evidence is against the assignment of any higher or separate rating.

Accordingly, the Board finds that there is no basis for the assignment of an initial rating in excess of 0 percent, or any separate rating.  Because the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board finds that a separate rating for a left wrist disability is warranted.  It is clear that the Veteran has painful motion that is related to the underlying surgery and tissue in his left wrist.  Thus, a minimum 10 percent rating is now being assigned under DC 5215.  The Board will remand the issue for an examination and readjudication to see if a higher than 10 percent rating is warranted during any portion of the appeal.  

ORDER

Service connection for bilateral hearing loss disability is granted.

Entitlement to a rating in excess of 0 percent for a residual scar of an excised ganglion cyst of the left wrist is denied.

A separate 10 percent rating for a left wrist disability is granted.  


REMAND

The Veteran should be afforded an examination to determine the severity of his left wrist disability, which now appears to be diagnosed as tendonitis.  Although this decision grants a 10 percent rating, a higher rating during the entire appeal period may be warranted.  

In addition, the Veteran was last afforded a VA examination for his low back in February 2016. Although the VA examination included an assessment of the Veteran's functional limitation due to pain on weight bearing, it did not include an assessment of the Veteran's functional limitation due to pain on non-weight bearing or active versus passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion in weight-bearing and nonweight-bearing). Therefore, the Board finds that the February 2016 VA examination is inadequate and a remand is warranted for additional examination, consistent with Correia.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded a VA examination to determine the nature and severity of his left wrist disability. Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the VA should report all findings, including diagnoses and functional limitations.

2.  Arrange for the Veteran to be afforded a VA examination to determine the nature and severity of his service-connected low back disability. Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the VA examiner should provide responses to the following:

a. Please conduct range of motion testing of the thoracolumbar spine, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing. If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b. The VA examiner should consider the Veteran's reports of flare-ups of low back and portray any related functional loss in terms of additional range of motion loss. If the VA examiner is unable to do so, the VA examiner must indicate why.

c. The VA examiner should describe the Veteran's functional impairment from his service-connected low back disability.

3.  Readjudicate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


